Citation Nr: 1338364	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for tinea pedis prior to March 12, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied a higher disability rating for his service-connected tinea pedis.  On his VA form 9, submitted in January 2009, the Veteran clarified that he was only appealing the issue of a higher rating for his tinea pedis.

During the course of the appeal, by rating decision in November 2012, the RO granted an increased 10 percent disability rating for tinea pedis, effective from March 12 9, 2012.  However, inasmuch as a higher rating is available for tinea pedis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in connection with the current claim.


FINDINGS OF FACT

1.  Prior to March 12, 2012, the Veteran's service-connected tinea pedis of the feet was manifested by complaints of itching and a rash without the requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, and the weight of the evidence of record does not reflect that the Veteran's tinea pedis covered at least 5 percent of the entire body or at least 5 percent of exposed areas affected.

2.  From March 12, 2012, , the Veteran's service-connected tinea pedis of the feet is manifest by complaints of itching and a rash without the requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, and the weight of the evidence of record does not reflect that the Veteran's tinea pedis covers at least 20 percent of the entire body or at least 20 percent of exposed areas affected.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected tinea pedis of the feet prior to March 12, 2012, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA treatment records, and private medical records are in the file.  The Board finds that to the extent possible, all relevant records identified by the Veteran as relating to this claim have been obtained.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations with regard to his service-connected skin disability, most recently in March 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for tinea pedis was originally granted in an October 1995 rating decision with a noncompensable disability rating under Diagnostic Code 7813.

Diagnostic Code 7813, for dermatophytosis (ringworm:  of body, tinea corporis; of heat, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), specifies that the disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective from October 23, 2008.  However, as reviewed below, the medical evidence of record reflects that the skin disability in question is tinea pedis of the feet-not a disfigurement of the head, face, or neck; or a scar.  Additionally, the March 2012 VA examiner specifically indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  As such, the Board finds that the disability in question is most appropriately evaluated under DC 7806, for dermatitis or eczema, as the diagnostic criteria listed under DC 7806 more closely align to the symptoms manifest by the Veteran's tinea pedis.  As the Veteran is not rated under diagnostic codes 7800-7805, the Board finds that this amendment will essentially have no impact on his disability rating for tinea pedis of the feet, as will be discussed in further detail below. 

Under Diagnostic Code 7806, a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

B.  Analysis

As mentioned above, service connection for tinea pedis was originally granted in an October 1995 rating decision.  The present claim for an increased rating was received by VA in January 2007.

After reviewing the evidence, the Board finds that the criteria for a compensable disability rating for tinea pedis were not met prior to March 12, 2012.

A VA podiatry record from August 2007 shows that the Veteran experienced peeling of both of his feet.  He was using Lotrimin cream.  The examiner observed peeling and scaling of the plantar aspect of both feet with no calluses, ulcerations, or signs of trauma.  The assessment given was possible tinea, and the treatment provider prescribed Mycolog II.

On VA skin examination in November 2007, the Veteran reported experiencing a scaly pruritic rash with a yellow drainage.  The examiner found no systemic symptoms.  The Veteran's tinea was treated with Nystatin and Triamcinolone cream on a daily basis.  This treatment noted to be topical; the examiner specified that the treatment was a corticosteroid and antifungal cream.  The examiner specified that none of the exposed areas were affected, and less than five percent of the total body area was affected.  A scaly rash was found between the toes bilaterally and along the plantar surface of the ball and lateral side of the right foot.

A VA podiatry record from June 2008 contains the Veteran's complaints of peeling between and round his toes.  He was using Lotrimin cream.  The examiner observed peeling and scaling of the plantar aspect of both feet with no calluses, ulcerations, or signs of trauma.  The assessment given was possible tinea, and the treatment provider prescribed Castellani's paint to be used between and around the toes.

A September 2008 VA telephone triage note shows that the Veteran complained of burning and cracks to his feet.

In March 2009, the Veteran submitted photographs of his feet.  The Veteran asserted that the area of coverage by the tinea was more than five percent.  The photographs show white, flaky scaling in the cracks and along the balls and toes of the feet.

As just noted, the medical evidence of record prior to March 12, 2012 does not reflect that the Veteran's tinea pedis covers at least 5 percent of the Veteran's entire body or exposed area.  Moreover, the medical evidence of record does not reflect that systemic therapy such as corticosteroids or other immunosuppressive drugs were required at any time during this time period.  The Board recognizes that the Veteran treats his skin with topical creams on a daily basis; however, these topical creams are not systemic corticosteroids or immunosuppressive drug.  As the creams are used on the skin, they are not systemic.

The Board has considered the Veteran's own reports as to the severity of his skin disorder, and recognizes that he clearly competent to describe the symptoms of a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg").  However, the Veteran's statements as to the nature and severity of his skin condition are contradicted by the November 2007 VA examination report (including the indication that the Veteran's tinea pedis covered less than 5 percent of his body).  The Board finds the objective medical findings of the competent VA examiner to ultimately be more reliable than the vague, subjective descriptions offered by the Veteran.  The Board sympathizes with the Veteran's difficulties, but the most probative evidence establishes that his skin disorder does not affect at least 5 percent of either his body or his exposed areas.  

The Board has additionally carefully considered the color photographs provided by the Veteran in March 2009.  The Veteran has claimed that the photographs demonstrate that more than five percent of his feet are affected.  The Board agrees that more than five percent of the Veteran's feet appear to be affected by tinea pedis in the photographs; however, the feet are not an exposed area of the body.  As to whether the tinea pedis covers at least 5 percent of the Veteran's entire body, the Board ultimately places more probative weight on the clinical findings of competent health care specialists.

Turning to the time period from March 12, 2012, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.

The Veteran underwent VA compensation and pension examination in March 2012.  The report indicates that the Veteran used Lamisil cream on a daily basis but still had peeling and cracked skin on both of his feet.  The examiner remarked that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  No systemic manifestations were noted.  The examiner noted that the Veteran was treated with topical Lamisil; systemic corticosteroids or other immunosuppressive medications had not been used.  The examiner specified that none of the Veteran's exposed body area was affected, and the total body area affected was less than 20 percent.  The examiner further opined that the Veteran's skin condition did not impact his ability to work.

As just noted, the medical evidence of record from March 12, 2012 does not reflect that the Veteran's tinea pedis covers at least 20 percent of the Veteran's entire body or exposed area.  Moreover, the medical evidence of record does not reflect that systemic therapy such as corticosteroids or other immunosuppressive drugs were required at any time during this time period.  Again, the Board recognizes that the Veteran treats his skin with topical creams on a daily basis; however, these topical creams are not systemic corticosteroids or immunosuppressive drug.  The March 2012 VA examiner indicated that systemic corticosteroids or other immunosuppressive medications were not used to treat the Veteran.

The Board has again considered the Veteran's own reports as to the severity of his skin disorder, and recognizes that he clearly competent to describe the symptoms of a skin rash.  As discussed, however, the Veteran's statements as to the nature and severity of his skin condition are contradicted by the March 2012 VA examination report (including the indication that the Veteran's tinea pedis covered less than 20 percent of his body).  The Board finds the objective medical findings of the competent VA examiner to ultimately be more reliable than the subjective descriptions offered by the Veteran, and such findings establish that his skin disorder does not affect at least 20 percent of either his body or his exposed areas from March 12, 2012.  

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's tinea pedis disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's tinea pedis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his tinea pedis.  As discussed above, there are higher ratings available under other diagnostic codes applicable to the skin, but the Veteran's disorder is not productive of the manifestations necessary to warrant a higher rating.  As such, it cannot be said that the available schedular ratings for the Veteran's tinea pedis inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected tinea pedis, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that to whatever extent the Veteran may have implied stated that his tinea pedis disability interferes with his work, he has not claimed that he is unemployable due to his tinea pedis.  While a June 2007 letter from the Veteran's employer reflects that the Veteran was in a light duty status for four weeks and mentions pain in the Veteran's feet among his various impairments, the letter also references other disabilities and does not single out the Veteran's tinea pedis.  Significantly, although the Veteran was on light duty, he has maintained employment throughout the period of appeal.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.


ORDER

Entitlement to a compensable disability rating for tinea pedis prior to March 12, 2012, and in excess of 10 percent thereafter, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


